Citation Nr: 0113838	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  98-05 261A	)	DATE
	)
	)


THE ISSUE

Whether the April 10, 1998 Board decision that denied 
entitlement to service connection for the cause of the 
veteran's death as secondary to Agent Orange exposure should 
be revised on the basis of clear and unmistakable error 
(CUE).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel



INTRODUCTION

The veteran served on active duty from December 1954 to 
November 1958, September 1961 to January 1970 and from 
October 1972 to July 1980.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

A certain category of finally denied claims received between 
the period of July 14, 1999 and ending on the date of the 
enactment of the amendment are to be referred to the RO for 
review and readjudication pursuant to the amendments to which 
reference is made above.  See VCAA Sec 7(b)(2).  In this 
regard, I note that in a March 2001 statement, the 
representative requested a review of the claim of entitlement 
to service connection for the cause of the veteran's death in 
light of change in the law.  



FINDINGS OF FACT

1.  By an April 1998 decision, the Board denied entitlement 
to service connection for the cause of the veteran's death 
and for eligibility for Chapter 15 education benefits.  

2.  The moving party, the veteran's surviving spouse, filed a 
motion for reconsideration in April 1998 in relation to the 
issue of service connection for the cause of the veteran's 
death; nothing pertaining to education benefits was indicated 
and that matter is not construed to be before the Board.  

3.  In August 1998, the moving party was notified of the 
denial of her motion for reconsideration of the Board's 
decision of April 1998 decision.  

4.  The moving party challenged the denial of service 
connection for the cause of the veteran's death by alleging 
that the Board failed to consider entitlement to direct 
service connection.  


CONCLUSION OF LAW

The motion for revision of the April 10, 1998 Board decision 
that denied entitlement to service connection for the cause 
of the veteran's death as secondary to Agent Orange exposure, 
is denied in the absence of a finding of CUE.  38 U.S.C.A. 
§§ 5109A, 7111 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 20.1400, 20.1401, 20.1402, 20.1403, 20.1404 
(2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to service connection for the cause of the 
veteran's death was denied in an April 10, 1998 Board 
decision.  By the same action, the Board denied entitlement 
to Chapter 15 education benefits.  Those determinations were 
based on the following FINDINGS OF FACT.  

1.  The claim for entitlement to service 
connection for the cause of the veteran's 
death as secondary to A[gent] O[range] 
exposure is not supported by cognizable 
evidence showing that the claim is 
plausible or capable of substantiation.  

2.  The veteran did not die of a service-
connected disability.  

3.  The veteran did not die while having 
a disability evaluated as total and 
permanent in nature resulting from a 
service-connected disability, arising out 
of active military, naval or air service 
after the beginning of the Spanish-
American War.  

Based on these findings, the Board reached the following 
conclusions of law:  

1.  The claim for entitlement to service 
connection for the cause of the veteran's 
death as secondary to AO exposure is not 
well grounded.  38 U.S.C.A. § § 5107 
(West 1991).  

2.  The claim for entitlement to 
Dependents' Educational Assistance 
pursuant to Chapter 35 of Title 38 United 
States Code is legally insufficient.  
38 U.S.C.A. § 3501 (West 1991); 
38 C.F.R. §§ 3.807, 20.3020, 21.3021 
(1997); Sabonis v. Brown, 6 Vet. App. 426 
(1994).  

Since that time, the appellant filed a motion for 
reconsideration in April 1998 in relation to the issue of 
service connection.  In August 1998, the moving party was 
notified of the denial of her motion for reconsideration of 
the Board's decision of April 1998 decision.  At that time, 
she was informed that Public Law No. 105-111, which was 
enacted on November 21, 1997, created new section 7111 in 
title 38 of the United States Code and that the Board was 
construing the request for a reconsideration as a motion for 
revision of the Board's decision on the basis of CUE.  In May 
1999, the moving party indicated that she wanted her motion 
for reconsideration to be treated as a motion for CUE.  

In the meantime, the veteran appealed the case to the United 
States Court of Veterans Appeals (now the United States Court 
of Appeals for Veterans Claims, hereinafter the Court).  The 
Board's decision was affirmed in the Court's August 1999 
decision.  Incidentally, there have been no allegations or 
error with respect to Chapter 15 education benefits.  As a 
consequence, this matter is not construed to be before the 
Board.  

As noted above, on November 21, 1997, Public Law 105-111 
(codified at 38 U.S.C.A. §§ 5109A and 7111) was enacted to 
permit revisions of Board decisions on the basis of clear and 
unmistakable error.  38 U.S.C.A. § 7111(a) (West 1991 & Supp. 
1999).  The Board may, on its own motion, undertake a review 
of a prior Board decision on the grounds of CUE.  
38 C.F.R. § 20.1407.  The moving party, the veteran's 
surviving spouse, filed a motion to revise the 1982 Board 
decision under the provisions of Public Law 105-111 on 
January 24, 2000.  

A motion for revision of a decision based on clear and 
unmistakable error must be in writing and must be signed by 
the moving party or that party's representative.  The motion 
must include the name of the veteran; the name of the moving 
party if other than the veteran; the applicable VA file 
number; and the date of the Board decision to which the 
motion relates.  If the applicable decision involved more 
than one issue on appeal, the motion must identify the 
specific issue, or issues to which the motion pertains.  
Motions which fail to comply with the requirements set forth 
in this paragraph shall be dismissed without prejudice to 
refiling under this subpart.  38 C.F.R. § 20.1404(a)).  These 
requirements have been satisfied by the April 1998, May 1999 
and March 2001 letters.  

While the moving party's challenge to the validity of the 
prior Board decision are to be afforded due consideration, 
she is advised that when she makes a collateral challenge to 
a presumptively valid final decision, she is required to come 
forth with specific allegations as to CUE.  Cf. Phillips v. 
Brown, 10 Vet. App. 25, 31 (1997), Fugo v. Brown, 6 Vet. App. 
40, 44 (1993).  

Specific allegations are required to satisfy the requirements 
of a claim for service connection in a Board decision.  The 
motion must set forth clearly and specifically the alleged 
clear an unmistakable error or errors of fact or law in the 
Board decision, the legal or factual basis of such 
allegations, and why the result would have been manifestly 
different but for the alleged error.  Nonspecific allegations 
of failure to follow regulations or failure to give due 
process or any other general, nonspecific allegations of 
error, are insufficient to satisfy the requirements of the 
previous sentence.  Motions which fail to comply with the 
requirements set forth in this paragraph shall be denied.  
38 C.F.R. § 20.1404(b)).  

CUE is a very specific and rare kind of error, of fact or of 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory or regulatory provisions extant at that time 
were incorrectly applied.  38 C.F.R. § 20.1403(a).  

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different outcome result would 
have ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403(c)).  

The United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court) has set forth a three-pronged test to determine 
whether "clear and unmistakable error" was present under 
38 C.F.R. § 3.105(a) in a prior determination: (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question. Damrel v. Brown, 6 
Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc)).

The Court has also held that to reasonably raise a claim of 
clear and unmistakable error, an appellant must with some 
degree of specificity, identify the alleged error and provide 
persuasive reasons why the result would have been different 
but for the alleged error. Fugo, 6 Vet. App. at 44. The error 
must be of fact or of law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error. Id. at 43.

Examples of situations that are not clear and unmistakable 
error:

1  Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision.  

2.  Duty to Assist.  The Secretary's 
failure to fulfill the duty to assist.  

3.  Evaluation of the evidence.  A 
disagreement as to how the facts were 
weighed or evaluated. 

38 C.F.R. § 20.1403(d)).  

CUE does not include the otherwise correct application of the 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute.  38 C.F.R. § 20.1403(e).  

In this case, I find that the moving party's challenge to the 
April 1998 decision denying service connection for the cause 
of the veteran's death contains sufficient allegations of 
CUE.  As noted above, the moving party allegations concerned 
the misapplication of the law.  In particular, it is noted 
that the moving party contended that her husband's death was 
due to metastatic malignant melanoma due to exposure to 
herbicides, including Agent Orange in the Republic of 
Vietnam.  In addition, the matter of direct service 
connection had been raised by the moving party and her 
representative.  However, they argue that the Board 
disregarded that argument and that this failure to apply the 
appropriate law resulted in the erroneous denial of benefits.  
In addition, the representative cited Velez v. West, 11 Vet. 
App. 148, 152 (1998) for the proposition that when a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's service 
or by evidence that a presumptive period applied.  See also, 
Combee v. Brown, 34 F.3d 1039, 1042 (1994); Hilkert v. West, 
11Vet. App. 284, 288 (1998); Brock v. Brown, 10 Vet. App. 
144, 160 (1997).  

While it is clear that the Board's 1998 decision did not 
contain reference to any of the above-cited case law, the 
body of the decision reflects a discussion of direct service 
connection.  For example on page 5 of the decision, the Board 
makes mention, albeit briefly, to the law pertaining to 
direct service connection, citing 38 U.S.C.A. §§ 1110, 1131 
(West 1991).  In addition, the Board made reference to the 
provisions of 38 U.S.C.A. § 1154 (West 1991); 
38 C.F.R. § 3.304 (1997), pertaining to the use of lay 
evidence to establish service connection in the absence of 
official records.  Moreover, the Board addressed presumptive 
service connection for chronic condition, in this case, 
carcinoma, by its reference to the provisions of 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991 & Supp. 
1997); 38 C.F.R. §§ 3.307, 3.309 (1997).  Finally, the Board 
considered whether or not service-connected disability caused 
the veteran's death, whether death was proximately due to or 
the result of service-connected disability whether service-
connected disability contributed substantially or materially 
to death.  

While the moving party is correct in stating that the Board 
in its 1998 decision failed to cite Combee and related cases, 
it is clear that the Board considered all appropriate law and 
regulations pertaining to direct service connection for the 
cause of death.  

It is important to note, in addition, that although the 
Board, in the DECISION OF THE BOARD and CONCLUSION OF LAW 
sections stated the issue as framed by the appellant and RO - 
that is, as service connection for the cause of the veteran's 
death as secondary to Agent Orange exposure - the findings of 
fact did cover the matter of direct service connection as 
well as the claim that the veteran's death was due to Agent 
Orange exposure.  Although the issue could have been stated 
differently, the result would not have been manifestly 
different.  In other words, there would not have been a 
change in the ultimate outcome of the decision if the issue 
had not been framed solely on the basis of the claim made by 
the appellant.  Accordingly no clear and unmistakable 
evidence has been demonstrated.  

ORDER

The April 10, 1998 Board decision that denied entitlement to 
service connection for the cause of the veteran's death as 
secondary to Agent Orange exposure should not be revised on 
the basis of clear and unmistakable error (CUE)



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 



